Fourth Court of Appeals
                               San Antonio, Texas
                                     April 6, 2022

                                 No. 04-21-00150-CV

                   IN THE ESTATE OF MARIA LUISA AGUILAR

                From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2020PB5000085-L1
                       Honorable Hugo Martinez, Judge Presiding


                                    ORDER
        Appellant’s motion for extension of time is GRANTED. We ORDER Appellant to file
his brief on or before May 2, 2022. No further extensions will be granted.




                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2022.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court